Exhibit 10.2

 

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES SECURITY AGREEMENT

 

THIS PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES SECURITY AGREEMENT (this
“Security Agreement”) is made effective as of the 10th day of April, 2020 by and
between INTEST CORPORATION, a Delaware corporation, (“Borrower”), AMBRELL
CORPORATION, a Delaware corporation, INTEST SILICON VALLEY CORPORATION, a
Delaware corporation, INTEST EMS, LLC, a Delaware limited liability company, and
Temptronic Corporation, a Delaware corporation (collectively, the “Guarantors”
and together with Borrower, individually and collectively, jointly and
severally, the “Assignor”) and M&T Bank (“Assignee”).

 

BACKGROUND

 

A.     Pursuant to that certain Loan and Security Agreement dated of even date
herewith by and among Borrower, Guarantors and Assignee (such Loan and Security
Agreement, as heretofore or hereafter amended, modified or restated, being
referred to herein as the “Loan Agreement”), Assignee agreed to extend to
Borrower a revolving credit facility.

 

B.     The Loan Agreement provides, inter alia, that Assignor will grant to
Assignee a security interest in all of Assignor’s assets, including, without
limitation, its patents, patent rights, patent applications, servicemarks,
trademarks, service trademark applications, service tradenames, goodwill,
copyrights and licenses.

 

NOW THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor agrees as follows:

 

1.     Incorporation of Loan Agreement. The Loan Agreement and the terms and
provisions thereof are hereby incorporated herein in their entirety by this
reference thereto. All capitalized terms not otherwise defined herein shall have
the meanings set forth in the Loan Agreement.

 

2.     Security Interests.

 

2.1     Security Interest. To secure the complete and timely payment and
satisfaction of all Obligations, Assignor hereby assigns, mortgages and pledges
to Assignee and grants to Assignee a security interest in, as and by way of a
first mortgage and security interest having priority over all other security
interests, with power of sale, to the extent permitted by law, all of such
Assignor’s right, title and interest in and to all of the following, whether now
owned or existing and filed or hereafter acquired or arising and filed
(collectively with items named in section 2.2, below, the “Collateral”):

 

(a)     patents and patent applications, including, without limitation, the
inventions and improvements described and claimed therein, and those patents
listed on Exhibit “A”, attached hereto and made a part hereof, and (i) the
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, (iii) the right to sue for past, present and future infringements
thereof, and (iv) all rights corresponding thereto throughout the world (all of
the foregoing patents and applications, together with the items described in
clauses (i)-(iv), are sometimes hereinafter individually and/or collectively
referred to as the “Patents”);

 

 

--------------------------------------------------------------------------------

 

 

(b)     copyrights, copyright registrations, copyright applications and all
computer programs, operating systems, application systems, hardware or software
of any nature whatsoever owned by Assignor, whether operational, under
development or inactive, including all object codes, source codes, modules,
technical manuals, user manuals, operating instructions and procedures, in-put
and out-put formats, program listings, narrative descriptions, program flow
charts, file layouts, report layouts, screen layouts and other documentation
therefor (including internal notes, memoranda, status evaluations, marketing
information and write-ups), and all improvements, modifications, enhancements,
new releases and revisions thereof, whether in machine-readable form,
programming language or any other language or symbols, and whether stored,
encoded, recorded or written on disk, tape, film, memory device, paper or other
media of any nature; together with all tangible media upon which any of the
foregoing are recorded or encoded, including, without limitation, all chips,
disks, tapes, film and paper; including, without limitation, the copyrights,
copyrights registrations and copyrights applications listed on Exhibit “C”
attached hereto and made a part hereof, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due and/or payable
with respect thereto, including, without limitation, damages and payments for
past or future infringements thereof, and (c) the right to sue for past, present
and future infringements thereof (all of the foregoing items are sometimes
referred to herein collectively as the “Copyrights”); and

 

(c)     all material license agreements with any other party, whether Assignor
is a licensor or licensee under any such license agreement, including, without
limitation, the licenses listed on Exhibit “D” attached hereto and made a part
hereof, and the right to prepare for sale, sell and advertise for sale all
inventory now or hereafter owned by Assignor and now or hereafter covered by
such licenses (all of the foregoing is hereinafter referred to collectively as
the “Licenses”).

 

2.2     Security Interest. To secure the complete and timely payment and
satisfaction of all Obligations, Assignor hereby mortgages and pledges to
Assignee and grants to Assignee a security interest in, as and by way of a first
mortgage and security interest having priority over all other security
interests, with power of sale, to the extent permitted by law, all of such
Assignor’s right, title and interest in and to all of the following, whether now
owned or existing and filed or hereafter acquired or arising and filed
(collectively with items named in section 2.1, above, the “Collateral”):

 

(a)     servicemarks, trademarks, servicemark and trademark registrations,
tradenames, trademark applications, and all goodwill attendant thereto,
including, without limitation, the servicemarks, trademarks, tradenames,
registrations and applications listed on Exhibit “B”, attached hereto and made a
part hereof, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including without limitation, damages and payments for past or future
infringements thereof, (iii) the right to sue for past, present and future
infringements thereof, and (iv) all rights corresponding thereto throughout the
world (all of the foregoing servicemarks, trademarks, servicemark and trademark
registrations, tradenames and applications together with the items described in
clauses (i)-(iv), are sometimes hereinafter individually and/or collectively
referred to as the “Trademarks”).

 

-2-

--------------------------------------------------------------------------------

 

 

3.     Restrictions on Future Agreements. Assignor agrees that until all
Obligations shall have been satisfied in full and the Loan Agreement shall have
been terminated, Assignor will not, without Assignee’s prior written consent,
enter into any agreement (including, without limitation, any license or royalty
agreement) which is inconsistent with Assignor’s obligations under this Security
Agreement or the Loan Agreement and Assignor further agrees that it will not
take any action, or permit any action to be taken by others, subject to its
control, including licensees, or fail to take any action, which would affect the
validity or enforcement of the rights of Assignee under this Security Agreement.

 

4.     New Patents, Trademarks, and Licenses. Assignor represents and warrants
that the Patents, Trademarks, Copyrights and Licenses listed on Exhibits “A”,
“B”, “C” and “D”, respectively, constitute all of the patents, trademarks,
copyrights, applications and licenses, now owned by Assignor. If, before all
Obligations shall have been satisfied in full and the Loan Agreement shall have
been terminated, Assignor shall (i) obtain rights to any new patentable
inventions, trademarks, trademark registrations, tradenames, copyrights or
licenses, or (ii) become entitled to the benefit of any patent, trademark or
copyright application, trademark, trademark registration or license renewal, or
patent for any reissue, division, continuation, renewal, extension, or
continuation-in-part of any Patent or any improvement on any Patent, the
provisions of Article 2 above shall automatically apply thereto and Assignor
shall give to Assignee prompt written notice thereof. Assignor hereby authorizes
Assignee to modify this Security Agreement by amending Exhibit “A”, “B”, “C”
and/or “D”, as applicable, to include any future patents, patent applications,
trademarks, trademark registrations, trademark applications, tradenames,
copyrights and licenses which are Patents, Trademarks, Copyrights or Licenses,
as applicable, under Article 2 above or under this Section 4. Assignor hereby
agrees to provide to Assignee such assignment or other documentation as Assignee
may request to record Assignee’s lien on such future Patents, Trademarks,
Copyrights or Licenses.

 

5.     Royalties; Term. Assignor hereby agrees that the use by Assignee of all
Patents, Trademarks, Copyrights and Licenses as described herein shall be
worldwide and without any liability for royalties or other related charges from
Assignee to Assignor. The term of the security interest granted herein shall
extend until the earlier of (i) the expiration of each of the respective
Patents, Trademarks, Copyrights and Licenses assigned hereunder, or (ii) the
date on which all Obligations has been paid in full and the Loan Agreement is
terminated.

 

6.     Assignee’s Right to Inspect. Assignee shall, subject to any limitation in
Section 10.6 of the Loan Agreement, have the right, at any time and from time to
time, to inspect Assignor’s premises and to examine Assignor’s books, records
and operations, including, without limitation, Assignor’s quality control
processes. Assignor agrees that upon the occurrence and continuation of an Event
of Default, Assignee, or a conservator appointed by Assignee, shall have the
right to establish such additional reasonable product quality controls as
Assignee, or said conservator, in its sole judgment, may deem necessary to
assure maintenance of the quality of products sold by Assignor under the
Trademarks. Assignor agrees (i) not to sell or assign its interest in, or grant
any license under, the Patents, Trademarks, Copyrights or Licenses, outside of
the ordinary course of business; (ii) to maintain the quality of any and all
products in connection with which the Trademarks and/or Copyrights are used,
consistent with quality of said products as of the date hereof; (iii) not to
adversely change the quality of said products without Assignee’s express written
consent; and (iv) to provide Assignee, upon request, with a certificate of an
officer of Assignor certifying Assignor’s compliance with the foregoing.

 

-3-

--------------------------------------------------------------------------------

 

 

7.     Termination. This Security Agreement is made for collateral purposes
only. Upon payment in full of all Obligations and termination of the Loan
Agreement, Assignee shall execute and deliver to Assignor a termination of
Assignee’s security interest granted herein and all deeds, assignments and other
instruments as may be necessary or proper to re-vest in Assignor full title to
the Patents, Trademarks, Copyrights and Licenses, subject to any disposition
thereof which may have been made by Assignee pursuant hereto.

 

8.     Duties of Assignor. Assignor shall have the duty (i) to prosecute
diligently any patent, trademark and copyright application pending as of the
date hereof or thereafter until all Obligations shall have been paid in full and
the Loan Agreement is terminated, (ii) to make application on unpatented but
patentable inventions and on trademarks and copyrights, as appropriate, and
(iii) to preserve and maintain all rights in patent applications and patents of
the Patents, in trademark applications, trademarks and trademark registrations
of the Trademarks and in copyright applications and copyrights of the
Copyrights. Any expenses incurred in connection with such applications shall be
borne by Assignor. Assignor shall not abandon any right to file a patent,
trademark or copyright application, or any pending patent, trademark or
copyright application or any Patent, Trademark, License or Copyright without the
consent of the Assignee, which consent shall not be unreasonably withheld.

 

9.     Event of Default. Upon the occurrence and during the continuance of an
Event of Default, as defined in the Loan Agreement, Assignee may, without
further notice to or consent of Assignor, immediately record all assignments
previously executed and delivered to Assignee by Assignor and/or execute and
record with all applicable offices (including, without limitation, the Patent
and Trademark Office) an absolute assignment to Assignee by Assignor of all
rights, title and interest of Assignor in and to the Patents, Trademarks,
Copyrights, Licenses and other Collateral. Assignor hereby authorizes and agrees
that Assignee may, through the power of attorney granted in Section 14 hereof,
irrevocably execute and deliver in Assignor’s name any and all such assignments
and agreements and to take any and all other actions in Assignor’s name as
Assignee shall deem reasonable or appropriate to transfer and convey all right,
title and interest of Assignor in and to the Collateral to Assignee or any other
person or entity selected by Assignee.

 

10.     Assignee’s Right to Sue. Assignee shall have the right, but shall in no
way be obligated, to bring suit in its own name to enforce the Patents,
Trademarks, Copyrights and/or Licenses, and any licenses thereunder, and, if
Assignee shall commence any such suit, Assignor shall, at the request of
Assignee, do any and all lawful acts and execute any and all proper documents
required by Assignee in aid of such enforcement and Assignor shall promptly,
upon demand, reimburse and indemnify Assignee for all costs and expenses
incurred by Assignee in the exercise of its rights under this Section 10.

 

11.     Waivers. No course of dealing between Assignor and Assignee, nor any
failure to exercise, nor any delay in exercising, on the part of Assignee, any
right, power or privilege hereunder or under the Loan Agreement shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

-4-

--------------------------------------------------------------------------------

 

 

12.     Severability. The provisions of this Security Agreement are severable,
and if any clause or provision shall be invalid and unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Security Agreement in any jurisdiction.

 

13.     Modification. This Security Agreement cannot be altered, amended or
modified in any way, except as specifically provided in Section 4 hereof or by a
writing signed by the parties hereto.

 

14.     Cumulative Remedies; Power of Attorney; Effect on Loan Agreement. All of
Assignee’s rights and remedies with respect to the Patents, Trademarks,
Copyrights and Licenses, whether established hereby or by the Loan Agreement, or
by any other agreements or by law shall be cumulative and may be exercised
singularly or concurrently. Assignor hereby authorizes Assignee to make,
constitute and appoint any officer or agent of Assignee as Assignee may select,
in its sole discretion, as Assignor’s true and lawful attorney-in-fact, with
power to (i) endorse Assignor’s name on all applications, documents, papers and
instruments necessary or reasonably desirable for the Assignee to protect,
evidence, perfect or enforce its security interest in the Patents, Trademarks,
Copyrights and Licenses, (ii) intentionally omitted, (iii) following an Event of
Default, grant or issue any exclusive or non-exclusive license under the Patent
or Trademark to anyone, including Assignee, and/or (iv) following an Event of
Default, assign, pledge, convey or otherwise transfer title in or dispose of the
Patents, Trademarks, Copyrights or Licenses to anyone, including Assignee.
Assignee may act under such power of attorney to take the actions referenced in
Section 4. Assignee hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof. This power of attorney shall be irrevocable
until all Obligations shall have been paid in full and the Loan Agreement shall
have been terminated. Assignor acknowledges and agrees that this Security
Agreement is not intended to limit or restrict in any way the rights and
remedies of Assignee under the Loan Agreement but rather is intended to
facilitate the exercise of such rights and remedies given it by the terms of
this Security Agreement, all rights and remedies allowed by law and the rights
and remedies of a secured party under the Uniform Commercial Code as enacted in
any jurisdiction in which the Patents, Trademarks, Copyrights or Licenses may be
located.

 

15.     Binding Effect; Benefits. This Security Agreement shall be binding upon
the Assignor and its successors and assigns, and shall inure to the benefit of
Assignee, its nominees, successors and assigns.

 

16.     Governing Law. This Security Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania.

 

[Remainder of Page Intentionally Left Blank]

 

-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement effective the day and year first above written.

 

BORROWER:

 

INTEST CORPORATION,

a Delaware corporation

 

 

By:/s/ Hugh T. Regan, Jr.                                          

Name:Hugh T. Regan, Jr.

Title:  Secretary, Treasurer and Chief Financial Officer

 

GUARANTORS:

 

AMBRELL CORPORATION,

a Delaware corporation

 

 

By:/s/ Hugh T. Regan, Jr.                                           

Name:Hugh T. Regan, Jr.

Title:  Vice President, Secretary and Treasurer

 

 

INTEST SILICON VALLEY CORPORATION,

a Delaware corporation

 

 

By:/s/ Hugh T. Regan, Jr.                                           

Name:Hugh T. Regan, Jr.

Title:  Vice President, Secretary and Treasurer

 

 

INTEST EMS, LLC,

a Delaware limited liability company

 

 

By:/s/ Hugh T. Regan, Jr.                                          

Name:Hugh T. Regan, Jr.

Title:  Vice President, Secretary and Treasurer

 

-6-

--------------------------------------------------------------------------------

 

 

TEMPTRONIC CORPORATION,

a Delaware corporation

 

 

By:/s/ Hugh T. Regan, Jr.                                           

Name:Hugh T. Regan, Jr.

Title:Vice President, Secretary and Treasurer

 

BANK:

 

M&T BANK

 

 

 

By:/s/ Steven A. Vilardi                                              

Name:Steven A. Vilardi

Title:Vice President

 

-7-

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

TO

 

PATENTS, TRADEMARKS, COPYRIGHTS

 

AND LICENSES SECURITY AGREEMENT

 

Patents

 

Registered Owner

Patent Name

Registration

Number

Date of

Registration

inTEST Corporation

Method and apparatus for docking a test head with a peripheral

9,897,628

18-Sep-14

inTEST Corporation

Test head manipulator

9,557,371

6-May-08

inTEST Corporation

Test head manipulator

9,347,804

23-Feb-07

inTEST Corporation

Test head positioner system

9,134,387

17-Mar-08

inTEST Corporation

Positioner system and method of positioning

8.981,807

27-Jul-10

inTEST Corporation

Cradle and cable handler for a test head manipulator

8,763,962

17-Mar-08

inTEST Corporation

Test head docking system and method with sliding linkage

8,760,182

14-Jul-08

inTEST Corporation

Test head vertical support system

8,700,218

29-Dec-06

inTEST Corporation

Test head manipulator

8,618,822

23-Feb-07

inTEST Corporation

Wrist joint for positioning a test head

8,444,107

28-Jan-03

inTEST Corporation

Test head positioning system and method

8,350,584

29-Dec-06

inTEST Corporation

Test head positioner system

8,212,578

17-Mar-08

inTEST Corporation

Test head positioning system

8,141,834

10-Aug-06

inTEST Corporation

Test head positioning system and method

8,035,406

31-Mar-03

inTEST Corporation

Safety mechanism for materials handling system

7,845,607

18-Feb-03

inTEST Corporation

Modular interface

7,834,718

13-Dec-04

inTEST Corporation

Test head positioning system and method

7,728,579

31-Mar-03

inTEST Corporation

Modular interface

7,605,583

13-Jul-04

inTEST Corporation

Modular interface

7,605,582

13-Jul-04

inTEST Corporation

Computer cabinet

D585,662

20-Sep-07

inTEST Corporation

Test head docking system and method

7,466,122

16-Jul-01

inTEST Corporation

Apparatus and method for balancing and for providing a compliant range to a test
head

7,340,972

22-Sep-00

inTEST Corporation

Modular interface

7,301,326

13-Jul-04

inTEST Corporation

Signal module

D554,594

22-Nov-06

inTEST Corporation

Signal module

D554,593

22-Nov-06

inTEST Corporation

Test head positioning system and method

7,235,964

31-Mar-03

inTEST Corporation

Signal module

D535,260

13-Jul-04

inTEST Corporation

Signal module

D528,989

13-Jul-04

inTEST Corporation

Test head docking system and method

7,109,733

16-Jul-01

inTEST Corporation

Apparatus and method for balancing and for providing a compliant range to a test
head

7,084,358

20-Sep-01

inTEST Corporation

Side supports with adjustable center of gravity

6,975,105

20-Sep-00

TEMPTRONIC Corporation

Apparatus for attachment of accessories to processing equipment

10,578,237

12-Aug-16

 

 

--------------------------------------------------------------------------------

 

 

Registered Owner

Patent Name

Registration

Number

Date of

Registration

TEMPTRONIC Corporation

Temperature-controlled enclosures and temperature control system using the same

10,060,668

13-Mar-07

TEMPTRONIC Corporation

Temperature system having an impurity filter

9,335,080

17-Oct-11

TEMPTRONIC Corporation

Environmental test system and method eith in-situ temperature sensing of device
under test (DUT)

8,602,641

2-May-13

TEMPTRONIC Corporation

Temperature-controlled enclosures and temperature control system using the same

8,408,020

13-Mar-07

TEMPTRONIC Corporation

Temperature-controlled enclosures and temperature control system using the same

7,629,533

13-Mar-07

TEMPTRONIC Corporation

High-flow cold air chiller (THERMONICS)

7,603,871

29-Jun-06

TEMPTRONIC Corporation

Method and apparatus for latent temperature control for a device under test
(SIGMA)

7,483,769

30-Jan-06

TEMPTRONIC Corporation

Method and apparatus for latent temperature control for a device under test
(SIGMA)

6,993,418

2-Aug-02

TEMPTRONIC Corporation

Workpiece chuck with temperature control assemble having spacers between layers
providing clearance for thermoelectric modules

6,886,347

10-Jul-03

TEMPTRONIC Corporation

Workpiece chuck with temperature control assemble having spacers between layers
providing clearance for thermoelectric modules

6,745,575

11-Jul-02

TEMPTRONIC Corporation

Apparatus and method for controlling temperature in a device under test using
integrated temperature sensing diode

6,552,561

20-Apr-01

TEMPTRONIC Corporation

Apparatus and method for controlling temperature in a wafer using integrated
temperature sensing diode

6,545,494

10-Jul-00

Ambrell Corp

Food heater

10,206,250

20-Apr-06

Ambrell Corp

Induction heating system

9,554,423

25-Oct-12

Ambrell Corp

Dynamic power balancing among multiple induction heater power units

9,439,246

15-Mar-13

Ambrell Corp

Power system component protection system for use with an induction heating
system

9,167,631

25-Aug-06

Ambrell Corp

Food heater

9,000,335

21-Apr-06

Ambrell Corp

Induction heating systems and methods for producing an object having a varying
hardness along the length of the object

8,803,047

14-Jun-12

Ambrell Corp

Portable food heater

8,481,893

28-Aug-06

Ambrell Corp

Power switching system to increase induction heating to a load from available AC
mains power

8,331,115

15-Nov-07

Ambrell Corp

Automatic frequency compensation for pulse width modulated RF level control

8,283,985

25-Aug-06

Ambrell Corp

Constant phase angle control for frequency agile power switching systems

8,269,532

10-Aug-06

Ambrell Corp

High voltage full bridge circuit and method for operating the same

7,995,362

15-Jun-06

 

 

--------------------------------------------------------------------------------

 

 

Registered Owner

Patent Name

Registration

Number

Date of

Registration

Ambrell Corp

Constant phase angle control for frequency agile power switching systems

7,906,997

10-Aug-06

Ambrell Corp

Radio frequency (RF) induction cooking food heater

7,829,827

21-Apr-06

Ambrell Corp

Portable food heater

7,804,045

28-Aug-06

Ambrell Corp

Power switching system to increase induction heating to a load from available AC
mains power

7,787,268

15-Nov-07

Ambrell Corp

Automatic frequency compensation for pulse width modulated RF level control

7,626,463

25-Aug-06

Ambrell Corp, BASF Corp

Fast-drying, radiofrequency-activatable inkjet inks and methods and systems for
their use

7,520,600

1-Nov-04

Ambrell Corp

Constant phase angle control for frequency agile power switching systems

7,551,011

10-Aug-06

Ambrell Corp

High voltage full bridge circuit and method for operating the same

7,489,530

15-Jun-05

Ambrell Corp

Electrode apparatus for stray field radio frequency heating

6,995,345

18-Mar-02

Ambrell Corp

Induction furnace for heating a workpiece in an inert atmosphere or vacuum

6,861,629

9-May-02

 

 

Patent Applications

 

Registered Owner

Patent Name

Application Number

Filing Date

TEMPTRONIC Corporation

Temperature forcing system and method with conductive thermal probes

15/437861

21-Feb-17

TEMPTRONIC Corporation

System and method for device under test cooling using digital scroll compressor

15/947415

6-Apr-18

TEMPTRONIC Corporation

Apparatus and method for controlling temperature at multiple test sites

16/692334

22-Nov-19

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

 

TO

 

PATENTS, TRADEMARKS, COPYRIGHTS

 

AND LICENSES SECURITY AGREEMENT

 

Trademarks

 

Registered

Owner

Mark

Registration

Number

Date of

Registration

TEMPTRONIC Corporation

TEMPTRONIC

3748381

Feb. 16, 2010

TEMPTRONIC Corporation

THERMONICS

4278707

Jan. 22, 2013

TEMPTRONIC Corporation

[ex_181353img001.gif]

1094282

Jun. 27, 1978

TEMPTRONIC Corporation

THERMOJOGGER

1433671

Mar. 24, 1987

TEMPTRONIC Corporation

THERMO CHUCK

1197134

Jun. 8, 1982

TEMPTRONIC Corporation

THERMO STREAM

1085339

Feb. 14, 1984

TEMPTRONIC Corporation

THERMO SPOT

5261537

Aug. 5, 2017

inTEST Corporation

INTEST

2503999

Nov. 6, 2001

inTEST Corporation

inTEST

1268558

Feb. 28, 1984

inTEST Corporation

in2

1255204

Oct. 25, 1983

inTEST Corporation

CENTAUR

3657110

Jul. 21, 2009

inTEST Corporation

TRANSPAR

3635236

Jun. 9, 2009

Ambrell

EXPERIENCE THE EXCELLENCE

5101636

Dec. 13, 2016

Ambrell

EVIEW

4922677

Mar. 22, 2016

Ambrell

EKOHEAT

4751860

Jun. 9, 2015

Ambrell

EASYCOIL

4746013

Jun. 2, 2015

Ambrell

AMBRELL

4623638

Oct. 21, 2014

Ambrell

AMBRELL

3317193

Oct. 23, 2007

Ambrell

EKOHEAT

3526330

Nov. 4, 2008

Ambrell

AMERITHERM

2299340

Dec. 14, 1999

Ambrell

[ex_181353img002.gif]

2301415

Dec. 21, 1999

 

 

Trademark Applications - None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

 

TO

 

PATENTS, TRADEMARKS, COPYRIGHTS

 

AND LICENSES SECURITY AGREEMENT

 

Copyrights

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”

 

TO

 

PATENTS, TRADEMARKS, COPYRIGHTS

 

AND LICENSES SECURITY AGREEMENT

 

Licenses

 

None.

 

 

--------------------------------------------------------------------------------